Opinion by
Mr. Justice Potter,
The main questions raised by this appeal are identical with those in the case of the same plaintiff v. Berlin, in which an opinion has just been filed. The conclusion therein reached* that the transaction involved, did not upon its facts, constitute such a “ doing of business ” as falls within the prohibition of the act of April 22, 1874, makes any extended discussion unnecessary in this case.
For the reasons therein stated, the judgment of the Superior Court in this case is reversed, and it is ordered that judgment be entered in favor of the plaintiff, in the sum of $1,210.08, with interest from March 28, 1899, and costs.